DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Election/Restrictions
Applicant’s election without traverse of claims 1-8 and 18-20 in the reply filed on 03/22/2022 is acknowledged.  Claims 9-17 are withdrawn. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 5, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ladd (WO 2018100451 A1) in view of Randall (US 4079988 A), Brunner (WO 2008099404 A1), and Yale (NPL titled: “Yale P5201N01 Navis Paddle Lever, Hands-free opening – Push with your hip, Privacy, Satin Nickel”).
Regarding claim 1, Ladd discloses an apparatus comprising:
a lower portion including a bottom and a plurality of sides wherein the bottom and the plurality of sides define a storage volume (Ladd, figure 1, item 102);
an upper portion rotationally coupled to one of the plurality of sides (Ladd, figure 1, item 104) where the upper portion is configured to enclose the storage volume when the upper portion is positioned in a closed position (Ladd, figure 1, item 104) and to provide access to the storage volume when the upper portion is in an open position (Ladd, figure 2, item 104);
a locking gas strut coupled between the upper portion and the lower portion (Ladd, figure 2, item 710) having a locking mechanism wherein the locking gas strut is locked when the locking mechanism is engaged and the locking gas strut is unlocked when the locking mechanism is disengaged (Ladd, figure 5, item 721);
a latch mechanism coupled to the upper portion (Ladd, figure 1, item 801) configured with a rotational lever (Ladd, figure 1, item 110) wherein the rotational lever is operative to rotate in an upward direction and a downward direction (Ladd, rotational lever is a handle and capable of rotating as such);
a rotational shaft coupled to the rotational lever (Ladd, figure 5, item 812, pull cable ) (Ladd, figure 3, item 510, longitudinal member acts a shaft), except:
where the rotational shaft is operative to disengage the locking mechanism when the rotational lever is rotated in the upward direction and the downward direction and to engage the locking mechanism when the rotational lever is released 
and a retention receptacle coupled to the lower portion and a rotational retention hook coupled to the rotational shaft and where the rotational retention hook is disengaged from the retention receptacle in response to the rotational lever being rotated in the upward direction.

Randall teaches a storage tailgate and an associated mechanism where the turning of a rotational shaft (Randall, figure 2, item 44) is used to actuate a locking valve (Randall, figure 2, item 39) of a gas strut (Randall, figure 2, item 14, power cylinder is equivalent to a gas strut).
Ladd and Randall are both considered analogous art as they are both in the same field of storage containers in vehicles utilizing gas struts. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the locking mechanism controlled by a cable of Ladd with a rotating shaft being used to actuate the locking valve of Randall in order to provide a mechanism to actuate the locking valve.

Brunner teaches a retention receptacle coupled to the lower portion (Brunner, figure 9a, item 158) and a rotational retention hook coupled to the rotational shaft (Brunner, figure 9a, item 165 and 154) and where the rotational retention hook is disengaged from the retention receptacle in response to the rotational lever being rotated in the upward direction (Brunner, figure 9a, item 166).
	Ladd as modified by Randall and Brunner are both considered analogous art as they are both in the same field of latch design. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the retention pins of Ladd as modified by Randall with the rotational retention hook attaching to a retention receptacle of Brunner as an alternative retention means for holding a box shut.

	Yale teaches a latch mechanism  configured with a rotational lever wherein the rotational lever is operative to rotate in a leftward and rightward direction;
	the rotational lever wherein is operative to disengage the locking mechanism when the rotational lever is rotated in the leftward direction and the rightward direction and to engage the locking mechanism when the rotational lever is released (Yale, page 1 and picture of latch).
	Ladd as modified by Randall and Brunner and Yale are both considered analogous art as they are both in the same field of latch design. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the invention of Ladd as modified by Randall and Brunner with the latch mechanism which disengages when rotated in either direction and engages when relased of Yale in order to make it easier to disengage the latch (Yale, “Easily open doors when your hands are full. Ideal for heavy traffic doors”).

Regarding claim 4, Ladd as modified by Randall, Brunner, and Yale teaches the apparatus of claim 1 wherein the latch mechanism is affixed to the upper portion on a first edge of the upper portion opposite to a second edge to which the upper portion is rotationally coupled to the lower portion (Ladd, figure 1, item 101).

Regarding claim 5, Ladd as modified by Randall, Brunner, and Yale teaches the apparatus of claim 1 wherein the upper portion is configured to support a mattress and wherein the mattress is affixed to a side of the upper portion opposite to the storage volume (Ladd, figure 1, item 310, mattress).

Regarding claim 7, Ladd as modified by Randall, Brunner, and Yale teaches the apparatus of claim 1 wherein the apparatus is a bed support within an aircraft (Ladd, figure 1, item 100).

Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ladd (WO 2018100451 A1) in view of Randall (US 4079988 A), Brunner (WO 2008099404 A1), and Yale (NPL titled: “Yale P5201N01 Navis Paddle Lever, Hands-free opening – Push with your hip, Privacy, Satin Nickel”) as applied to claim 1, and further in view of Schneider (US 20170297714 A1) and .
Regarding claim 2, Ladd as modified by Randall, Brunner, and Yale teaches the apparatus of claim 1 further including a retention receptacle coupled to the lower portion  (Ladd, figure 3, items 282, 262, and 278) and a rotational retention device coupled to the rotational shaft (Ladd, figure 4, items 292, 294, and 296) and where the rotational retention device is disengaged from the retention receptacle in response to the rotational lever being rotated in the upward direction (Ladd, paragraph 77), except:
Where the rotational retention device is a rotational retention hook.
Schneider teaches a storage compartment secured using a hook locking element (Schneider, figure 4, item 84).
	Ladd as modified by Randall, Brunner, and Yale and Schneider are both considered analogous art as they are both in the same field of aircraft storage compartments. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the rotational retention device of Ladd as modified by Randall, Brunner, and Yale with the hook retention device of Schneider in order to prevent the lock from disengaging if the rotational retention device were to slide (Ladd’s device is shaped as a pin).

Regarding claim 3, Ladd as modified by Randall, Brunner, and Yale teaches the apparatus of claim 1 a fixed retention device coupled to the upper portion (Ladd, figure 3, items 254 and 256) wherein the fixed retention device is engaged with the lower portion (Ladd, figure 3, items 250 and 252) in response to the upper portion being positioned in the closed position (Ladd, paragraph 52), except:
Where the fixed retention devices are hooks.
Schneider teaches a storage compartment secured using a hook locking element(Schneider, figure 4, item 84).
	Ladd as modified by Randall, Brunner, and Yale and Schneider are both considered analogous art as they are both in the same field of aircraft storage compartments. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the fixed retention device of Ladd as modified by Randall, Brunner, and Yale with the hook retention device of Schneider in order to prevent the lock from disengaging if the rotational retention device were to slide (Ladd’s device is shaped as a pin).

Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ladd (WO 2018100451 A1) in view of Randall (US 4079988 A), Brunner (WO 2008099404 A1), and Yale (NPL titled: “Yale P5201N01 Navis Paddle Lever, Hands-free opening – Push with your hip, Privacy, Satin Nickel”) as applied to claim 1, and further in view of Seiwert (US 3789550 A).
Regarding claim 6, Ladd as modified by Randall, Brunner, and Yale teaches the apparatus of claim 1, except:
wherein the rotational lever is a paddle type lever having a lower surface and an upper surface and wherein the paddle type lever is rotated upwards in response to a pressure on the lower surface and wherein the paddle type lever is rotated downwards in response to a pressure on the upper surface. 
Seiwert teaches a paddle latch (figure 4, item 34) with an upper and lower surface where the lever is rotated upwards in response to a pressure on the lower surface and wherein the type lever is rotated downwards in response to a pressure on the upper surface (Seiwert , figure 4, latch is capable of being operated in this manner).
Ladd as modified by Randall, Brunner, and Yale and Seiwert  are both considered analogous art as they are both in the same field of latches/levers for actuating locks. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the rotation lever of Ladd as modified by Randall, Brunner, and Yale with paddle latch of Seiwert in order to provide a handle which does not protroude from the outer surface (Seiwert, column 1 lines 5-35)

Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ladd (WO 2018100451 A1) in view of Randall (US 4079988 A), Brunner (WO 2008099404 A1), and Yale (NPL titled: “Yale P5201N01 Navis Paddle Lever, Hands-free opening – Push with your hip, Privacy, Satin Nickel”), as applied to claim 1, and further in view of Granzier (EP 1647483-A1).
Regarding claim 8, Ladd as modified by Randall, Brunner, and Yale teaches the apparatus of claim 1 except: 
wherein the lower portion is affixed to an aircraft seat track  with at least one station fitting.
Granzeier teaches a seat with a storage compartment attached to the seat track of an aircraft (Granzeier, paragraph 21, attached to seat track of aircraft).
	Ladd as modified by Randall, Brunner, and Yale and Granzeier are both considered analogous art as they are both in the same field of aircraft storage compartments. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the bed with an integral storage compartment attached to the plane via a base plate of Ladd as modified by Randall, Brunner, and Yale by attaching it to the aircraft seat track as in Granzeier in order to allow for the construction to be modularly installed and fixed rather than requiring that the structure be fixed directly to the floor.

Claims 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ladd (WO 2018100451 A1) in view of Randall (US 4079988 A), Granzier  (EP 1647483-A1), Brunner (WO 2008099404 A1), and alternatively in view of Yale (NPL titled: “Yale P5201N01 Navis Paddle Lever, Hands-free opening – Push with your hip, Privacy, Satin Nickel”).
Regarding claim 18, Ladd teaches an aircraft storage container comprising:
a lower portion having a horizontal bottom and a plurality of vertical sides configured to form a storage volume (Ladd, figure 1, item 102);
an upper portion rotationally coupled to one of the plurality of vertical sides (Ladd, figure 1, item 104) wherein the upper portion forms an upper horizontal side of the storage volume when the upper portion is in a closed position (Ladd, figure 1, item 104) and provides access to the storage volume when the upper portion is in an open position (Ladd, figure 2, item 104);
a gas piston (Ladd, figure 2, item 710) having a locking mechanism wherein the gas piston is coupled between the lower portion and the upper portion, the gas piston being configured to support the upper portion when the locking mechanism is engaged (Ladd, figure 5, item 721);
a rotational member(Ladd, figure 3, item 510, longitudinal member acts a rotational member); and
a latch mechanism (Ladd, figure 5, item 500) having a rotational lever (Ladd, figure 5, item 110 and paragraph 77), wherein the latch mechanism is operative to rotate the rotational member in response to a pressure on the rotational lever (Ladd, paragraphs 78); except:
wherein the rotational member is operative to disengage the locking mechanism when rotated and to engage the locking mechanism when the rotational member is released and wherein the horizontal bottom is mechanically affixed to at least one aircraft seat track; and
a retention hook coupled to the rotational member wherein the retention hook is engaged with the lower portion when the upper portion is in the closed position, the retention hook being disengaged from the lower portion in response to a rotation of the rotational member.

Randall teaches a storage tailgate and an associated mechanism where the turning of a rotational shaft (Randall, figure 2, item 44) is used to actuate a locking valve (Randall, figure 2, item 39) of a gas strut (Randall, figure 2, item 14, power cylinder is equivalent to a gas strut).
Ladd and Randall are both considered analogous art as they are both in the same field of storage containers in vehicles utilizing gas struts. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the locking mechanism controlled by a cable of Ladd with a rotating shaft being used to actuate the locking valve of Randall as a simple substitution of one known configuration for another to obtain predictable results and in order to provide a mechanism to actuate the locking valve.

 Granzeier teaches a seat with a storage compartment attached to the seat track of an aircraft (Granzeier, paragraph 21, attached to seat track of aircraft).
	Ladd as modified by Randall and Granzeier are both considered analogous art as they are both in the same field of aircraft storage compartments. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the bed with an integral storage compartment attached to the plane via a base plate of Ladd as modified by Randall by attaching it to the aircraft seat track as in Granzeier in order to allow for the construction to be modularly installed and fixed rather than requiring that the structure be fixed directly to the floor.
Brunner teaches a retention receptacle coupled to the lower portion (Brunner, figure 9a, item 158) and a rotational retention hook coupled to the rotational shaft (Brunner, figure 9a, item 165 and 154) and where the rotational retention hook is disengaged from the retention receptacle in response to the rotational lever being rotated in the upward direction (Brunner, figure 9a, item 166).
	Ladd as modified by Randall and Granzeier and Brunner are both considered analogous art as they are both in the same field of latch design. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the retention pins of Ladd as modified by Randall and Granzeier with the rotational retention hook attaching to a retention receptacle of Brunner as an alternative retention means for holding a box shut.

In arguendo, should the applicant argue that Ladd as modified by Randall, Granzeier, and Brunner does not teach “the rotational member is operative to disengage the locking mechanism when rotated and to engage the locking mechanism when the rotational member is released” Yale (NPL titled: “Yale P5201N01 Navis Paddle Lever, Hands-free opening – Push with your hip, Privacy, Satin Nickel”) teaches a latch mechanism with a rotational member which is operative to disengage the locking mechanism when rotated and to engage the locking mechanism when the rotational member is released (Yale, page 1 and picture of latch).
	Ladd as modified by Randall and Brunner and Yale are both considered analogous art as they are both in the same field of latch design. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the invention of Ladd as modified by Randall and Brunner with the latch mechanism which disengages when rotated in either direction and engages when relased of Yale in order to make it easier to disengage the latch (Yale, “Easily open doors when your hands are full. Ideal for heavy traffic doors”).

Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ladd (WO 2018100451 A1) in view of Randall (US 4079988 A), Granzier (EP 1647483-A1), Brunner (WO 2008099404 A1), and alternatively in view of Yale (NPL titled: “Yale P5201N01 Navis Paddle Lever, Hands-free opening – Push with your hip, Privacy, Satin Nickel”) as applied to claim 18 above, and further in view of Schneider (US 20170297714 A1).
Regarding claim 19, Ladd as modified by Randall, Granzeier, and Brunner teaches the apparatus of claim 18 further including a retention receptacle coupled to the lower portion  (Ladd, figure 3, items 282, 262, and 278) and a rotational retention device coupled to the rotational shaft (Ladd, figure 4, items 292, 294, and 296) and where the rotational retention device is disengaged from the retention receptacle in response to the rotational lever being rotated in the upward direction (Ladd, paragraph 77), except:
Where the rotational retention device is a rotational retention hook.
Schneider teaches a storage compartment secured using a hook locking element (Schneider, figure 4, item 84).
	Ladd as modified by Randall, Granzeier, and Brunner and Schneider are both considered analogous art as they are both in the same field of aircraft storage compartments. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the rotational retention device of Ladd as modified by Randall, Granzeier, and Brunner with the hook retention device of Schneider in order to prevent the lock from disengaging if the rotational retention device were to slide (Ladd’s device is shaped as a pin).
Regarding claim 20, Ladd as modified by Randall, Granzeier, and Brunner teaches the apparatus of claim 20 a fixed retention device coupled to the upper portion (Ladd, figure 3, items 254 and 256) wherein the fixed retention device is engaged with the lower portion (Ladd, figure 3, items 250 and 252) in response to the upper portion being positioned in the closed position (Ladd, paragraph 52), except:
where the fixed retention devices are hooks.
Schneider teaches a storage compartment secured using a hook locking element(Schneider, figure 4, item 84).
	Ladd as modified by Randall, Granzeier, and Brunner and Schneider are both considered analogous art as they are both in the same field of aircraft storage compartments. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the fixed retention device of Ladd as modified by Randall, Granzeier, and Brunner with the hook retention device of Schneider in order to prevent the lock from disengaging if the rotational retention device were to slide (Ladd’s device is shaped as a pin).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 3-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 11/29/2022 have been fully considered but they are not persuasive. Applicant argues that claim 18 is not met by the references cited by the rejection of claim 18.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a rotational shaft coupled to the rotational lever wherein the rotational shaft is operative to disengage the locking mechanism when the rotational lever is rotated in the upward direction and the downward direction and to engage the locking mechanism when the rotational lever is released) are not recited in the rejected claim(s).  Claim 18 merely recites the corresponding limitation “a rotational member operative to disengage the locking mechanism when rotated and to engage the locking mechanism when the rotational member is released.” Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Winkler (DE 102008025232 A1) teaches a latch mechanism with a hook.
Emrich (EP 3480108 A1) teaches a door latch actuator including a central shaft with hooks attached on the sides.
Renato (ES 1064308 U) teaches a gas spring with an associated rod used to lock the gas spring.
Kroening (US 20060230795 A1) teaches a lock box with hooks attached to rods actuated by a padlock
Vervoort (US 20130019402 A1) teaches a bed with gas struts used to move the mattress for accessing a storage space.
Jeffries (US 20140054920 A1) teaches a latching mechanism including a handle which rotates a rod with an offset at the end which fits into a striker.
Jannetides (US 9055823 B1) teaches a bed with gas struts used to allow access to a storage compartment.
Thangamani (WO 2018116317 A1) teaches a gas spring with a lock and a key.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN ANDREW YANKEY whose telephone number is (571)272-9979. The examiner can normally be reached Monday-Thursday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN ANDREW YANKEY/Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642